DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/04/2022 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 08/04/2022 The information disclosed therein was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations cites “a bit-line arranged directly over the source-line in a first direction; a channel isolation structure arranged directly between the source-line and the bit-line; a channel structure arranged between the source-line and the bit-line and arranged beside the channel isolation structure in a second direction perpendicular to the first direction” in lines 3-4, it is unclear how the BL is arranged directly over SL, and yet has a  channel structure separating them? For prosecution, it should be rewritten in a way where the BL is arranged directly over a first channel that is directly over the SL that is separating the first BL from the first SL. Please make any required analogous changes in the dependent claims. Claims 2-7 are rejected because of their dependency to the rejected base claim 1.
Regarding claim 8, the limitations cites “a bit-line arranged directly over the source-line; a channel isolation structure arranged directly between the source-line and the bit-line; a channel structure arranged directly between the source-line and the bit-line and along an outermost sidewall of the channel isolation structure,” it is unclear how the BL is arranged directly over SL, and yet has a channel structure separating them? For prosecution, it should be rewritten in a way where the BL is arranged directly over a first channel that is directly over the SL that is separating the first BL from the first SL. Please make any required analogous changes in the dependent claims. Claims 9-16 are rejected because of their dependency to the rejected base claim 8.
Regarding claim 17, the limitations cites” a source arranged over a substrate; a drain arranged directly over the source; a channel isolation dielectric arranged vertically and directly between the source and the drain,” it is unclear how the drain is arranged directly over the source, and yet has a channel isolation dielectric separating them? Claims 18-20 are rejected because of their dependency to the rejected base claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang et al (US10679685 FIG 5; discloses BL over SL and WL side of BL and SL). 
Lin et al (US9025367 FIG 1; discloses BL over SL and first channel 110 separating SL and BL). 
Fang et al (US20120087192 FIG 19; [0049] discloses channel 10 beside SL and BL). 
Takemura et al (US20080144347 FIG 53-53; [0135] discloses SL disposed above BL). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827